60 F.3d 821NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Warren H. COX, Plaintiff-Appellant,v.Martin McDADE, Superintendent;  Jimmy A. Brown;  CharlieWatkins, Defendants-Appellees.In re:  Warren H. COX, Petitioner.
No. 94-7441.
No. 94-8104
United States Court of Appeals, Fourth Circuit.
Submitted March 14, 1995.Decided July 11, 1995.

Warren H. Cox, Appellant, Appellant Pro Se.  LaVee Hamer, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, NC, for Appellees.
E.D.N.C.
NO. 94-7441 AFFIRMED AND NO. 94-8104 PETITION DENIED.
Before WIDENER, WILKINSON, and HAMILTON, Circuit Judges.
PER CURIAM:


1
In No. 94-7441, Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his Fed.R.Civ.P. 59(e) motion.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cox v. McDade, No. CA-92-847-H (E.D.N.C. Oct. 13, and Nov. 25, 1994).  The motions for production of documents and to compel are denied.


2
In No. 94-8104, Appellant petitions this Court for a writ of mandamus directing the district court to supply him with copies of four documents.  Three of the requested documents have been submitted to Appellant, and the petition is moot as to those documents.  We conclude that the final document is unnecessary to resolution of No. 94-7441 and that the issuance of a writ of mandamus, an extraordinary remedy, is not warranted.  See Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 37 (1980).  We accordingly grant leave to proceed in forma pauperis and deny the petition.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 94-7441, AFFIRMED
No. 94-8104, PETITION DENIED